Citation Nr: 0805802	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  07-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  A 
transcript of that hearing has been associated with the 
record.

At the January 2008 hearing, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter.

2.  The competent probative evidence of record does not 
establish a nexus between bilateral hearing loss disability 
and service, and an organic disease of the nervous system was 
not manifest within one year of separation from service.

3.  Tinnitus was not manifest in service or for many years 
thereafter, and is unrelated to the veteran's service.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103(a), 5103A  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Initially, the Board finds that the veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 (2007).  On the 
authorized audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
30
50
55
LEFT
45
45
30
45
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.  
The clinical assessment was mild to moderate sensorineural 
hearing loss bilaterally.

Nonetheless, having carefully considered the evidence 
pertaining to these claims, the Board has concluded that 
service connection is not warranted for bilateral hearing 
loss disability and tinnitus.  In this regard, the Board 
notes that there is no competent evidence of hearing loss 
disability or tinnitus until many years after service.  

Specifically, the veteran's service medical records are 
silent regarding any diagnosis, complaint, or abnormal 
finding pertaining to his hearing acuity.  Significantly, on 
discharge examination in July 1956, whispered voice testing 
revealed 15/15 bilaterally.  The DD Form 214 indicates he 
served as an apprentice pipe fitter in service, and he has 
testified that he was exposed to acoustic trauma while 
working in the ship's engine room.  

While the veteran has testified that he noticed decreased 
hearing acuity in approximately 1957 or 1958, the record does 
not objectively demonstrate hearing loss until a private 
audiological evaluation dated in October 2006.  He has not 
identified any specific evidence demonstrating hearing loss 
or tinnitus prior to that time.  However, at his January 2008 
hearing, he testified that he was diagnosed with an acute ear 
infection sometime in the 1960s, and that his physician at 
the time recommended he purchase hearing aids.  He does not 
allege receiving any additional treatment for hearing loss or 
tinnitus until October 2006.

The October 2006 private audiological evaluation report 
diagnosed the veteran with significant permanent hearing loss 
in both ears and opined that, based on his medical history, 
it was certainly within medical probability that his hearing 
loss was "attributable (in part) to noise exposure while 
working in the engine room for many years."  

However,  a VA examiner, after having reviewed the veteran's 
entire claims file, opined in May 2007 that hearing loss and 
tinnitus were not incurred in or aggravated by service. This 
was based on the veteran's statements that his tinnitus only 
began a year ago and his hearing loss had its onset 20 years 
ago, in approximately 1987.  This opinion included 
consideration of in-service noise exposure without hearing 
protection and a history of post-service occupational noise 
exposure (lawnmowers) as a supervisor of park maintenance, 
although the veteran claimed he had hearing protection at 
this time.  Curiously, at this examination the veteran 
claimed his ear infection occurred about 6 or 7 years ago (in 
approximately 2000), rather than in the 1960s as he testified 
at his Travel Board hearing.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In assigning high probative value to the May 2007 VA 
examination report, the Board notes that the examiner had the 
claims file for review, specifically discussed the relevant 
findings, including service medical records, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of greater probative value 
than the October 2006 opinion of the private audiologist.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's hearing loss disability and 
tinnitus.  The competent, probative evidence of record is 
negative for a nexus linking hearing loss or tinnitus to 
service.  To the extent that the veteran asserts a 
relationship between the his hearing loss and tinnitus and 
his active duty service, as a layperson, he is not qualified 
to render an opinion concerning question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran has reported that he was exposed to acoustic 
trauma during service.  The Board is aware that a layman is 
competent to report that he experienced decreased hearing 
acuity and tinnitus.  However, the treatment records after 
service tend to establish a post-service onset rather than an 
in-service onset. 

The Board notes that the veteran has asserted that he has 
suffered from hearing problems since service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms during 
service and thereafter are unsupported by contemporaneous 
records and are in conflict with post-service treatment 
records which place diagnosis of hearing loss in 2006 at the 
earliest.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss disability and tinnitus and there is no doubt to 
be resolved.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the veteran in November 2006 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the November 
2006 VCAA letter, the RO also provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  As 
such, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records.  
The veteran submitted private medical records and written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, the appellant was afforded a VA medical 
examination in May 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


